     Case 1:20-cr-00330-AJN Document 209 Filed 04/16/21 Page 1 of 5




UN
 ITEDSTATESDISTR
               ICTCOURT
SOUTHERNDISTR
            ICTOFNEWYORK

-
--
 ---
   --
    --
     ---
       --
        ---
          --
           --
            --
             --
              --
               --
                ---
                  --
                   --
                    ---
                      --
                       --
                        --
                         --
                          --
                           --
                            --
                             -x
                               :
UNITEDSTATESOFAMER  ICA,       :
                               :       20C
                                         r.330(A
                                               JN)
         v
         .                     :
                               :
GHISLAINE MAXWELL,
                               :
                               :
               Def
                 endan
                     t.
                               :
                               :
-
--
 ---
   --
    --
     ---
       --
        ---
          --
           --
            --
             --
              --
               --
                ---
                  --
                   --
                    ---
                      --
                       --
                        --
                         --
                          --
                           --
                            --
                             -x

REPLYMEMORANDUMOFLAWINSUPPORT OF MS. MAXWELL’S MOT
                                                 IONTO
D
ISMISSCOUNTS ONETHROUGHSIXOFTHESUPERSEDINGIND
                                            ICTMENTFOR
                   PRE-
                      IND
                        ICTMENTDELAY



                                      Jef
                                        freyS.Pag
                                                liuca
                                      Laur
                                         aA .Menninger
                                      HADDON , MORGAN&FOREMANP
                                                             .C.
                                      150E a
                                           st10
                                              thAv enue
                                      Denve
                                          r,CO80 203
                                      Phone
                                          :303-831-7364

                                      Ch
                                       ris
                                         tia
                                           nR .Everd
                                                   el
                                                    l
                                      COHEN&GRESSERLLP
                                      80
                                       0T hi
                                           rdA ve
                                                nueN ew
                                      Yo
                                       rk,NY1 0022
                                      Ph
                                       one:212-9
                                               57-7600

                                      Bobb
                                         iC.S t
                                              ernhe
                                                  im
                                      LawOffic
                                             esofBobbiC .S
                                                         ter
                                                           nhe
                                                             im
                                      33 Wes
                                           t19thStr
                                                  eet-4thF
                                                         loor
                                      NewY o
                                           rk,NY1 0011
                                      Phon
                                         e:212-243-
                                                  1100


                                      A
                                      tto
                                        rne
                                          ysfo
                                             rGh
                                               is
                                                lain
                                                   eMa
                                                     xwe
                                                       ll
        Case 1:20-cr-00330-AJN Document 209 Filed 04/16/21 Page 2 of 5




    Th
     esign
         if
          ica
            ntd
              ela
                yinp
                   ros
                     ecu
                       tingth
                            esec
                               harg
                                  esh
                                    assub
                                        stan
                                           tia
                                             llyp
                                                rejud
                                                    ice
                                                      dMs
                                                        .

M
axw
  el
   l,a
     ndth
        egov
           ernm
              enth
                 aso
                   ffe
                     rednol
                          egi
                            tim
                              ater
                                 easonfo
                                       rth
                                         eta
                                           cti
                                             cald
                                                ela
                                                  y.I
                                                    nde
                                                      ed,

m
anyo
   fth
     eargum
          ent
            sma
              debyth
                   egov
                      ernm
                         entinr
                              espon
                                  seto M
                                       s.M
                                         axw
                                           ell
                                             ’smo
                                                tion
                                                   sre
                                                     vea
                                                       l

n
ewin
   form
      at
       ionth
           atund
               erc
                 uti
                   tsc
                     la
                      imsa
                         bou
                           tth
                             eor
                               igin
                                  sof,a
                                      ndmo
                                         tiv
                                           esb
                                             ehind
                                                 ,th
                                                   is

p
ros
  ecu
    tion
       .

    M
    s.M
      axw
        el
         lra
           isedth
                isi
                  ssu
                    epr
                      etr
                        ia
                         l,a
                           sre
                             qui
                               redbyF
                                    ed.R
                                       .Cr
                                         im.P12
                                              (b)
                                                (3)
                                                  (A)
                                                    (i
                                                     i)
                                                      .In

h
erop
   eningm
        emo
          randum M
                 s.M
                   axw
                     el
                      lno
                        tedth
                            ats
                              ign
                                if
                                 ica
                                   ntd
                                     isc
                                       ove
                                         ryr
                                           ela
                                             tedtoth
                                                   e

a
ll
 ega
   tion
      sha
        dno
          tye
            tbe
              enp
                rov
                  idedbyth
                         egov
                            ernm
                               ent
                                 ,th
                                   ath
                                     erinv
                                         est
                                           iga
                                             tioni
                                                 songo
                                                     ing
                                                       ,and

r
equ
  est
    edth
       atth
          eCou
             rtd
               efe
                 rru
                   lingonth
                          ismo
                             tio
                               n.

    Th
     egov
        ernm
           ent
             ’sr
               espon
                   sesto M
                         s.M
                           axw
                             el
                              l’smo
                                  tion
                                     s,in
                                        clud
                                           ingi
                                              tsr
                                                espo
                                                   nsetoth
                                                         is

mo
 tion
    ,und
       ers
         cor
           eth
             eleg
                it
                 ima
                   cyo
                     fMs
                       .Ma
                         xwe
                           ll
                            ’sc
                              ont
                                inu
                                  edr
                                    equ
                                      estth
                                          atth
                                             eCour
                                                 tho
                                                   ldth
                                                      is

i
ssu
  eop
    en.A
       sre
         fle
           ctedinth
                  eva
                    riou
                       spl
                         ead
                           ing
                             s,th
                                egov
                                   ernm
                                      entd
                                         idh
                                           avec
                                              ommun
                                                  ica
                                                    tion
                                                       swi
                                                         th

l
awy
  ersf
     orc
       ivi
         lli
           tig
             ant
               sandd
                   idh
                     avein
                         form
                            ationa
                                 bou
                                   tth
                                     eal
                                       leg
                                         at
                                          ion
                                            sma
                                              deinth
                                                   eind
                                                      ic
                                                       tme
                                                         nt

w
el
 lbe
   for
     eitc
        la
         imsth
             einv
                est
                  iga
                    tionw
                        asop
                           ened
                              .Ms
                                .Maxw
                                    el
                                     lle
                                       arn
                                         eda
                                           bou
                                             tth
                                               eseth
                                                   ing
                                                     son
                                                       ly

b
eca
  useth
      egov
         ernm
            entf
               el
                tth
                  ene
                    edtom
                        akep
                           art
                             iald
                                isc
                                  losu
                                     resinana
                                            tt
                                             emp
                                               ttod
                                                  efe
                                                    ndi
                                                      ts

a
ct
 ion
   s.

    I
    nit
      sre
        spon
           setoth
                ein
                  sta
                    ntmo
                       tion
                          ,th
                            egov
                               ernm
                                  ent
                                    ,wi
                                      thou
                                         tac
                                           tua
                                             llyd
                                                isc
                                                  los
                                                    ingth
                                                        e

w
itn
  ess
    ’ss
      ta
       tem
         ents
            ,se
              lec
                tiv
                  ely“p
                      rof
                        fer
                          s”“
                            fac
                              ts”toju
                                    st
                                     ifyi
                                        tspo
                                           si
                                            tionbu
                                                 tte
                                                   ll
                                                    sMs
                                                      .Ma
                                                        xwe
                                                          ll

a
ndth
   eCou
      rtth
         atw
           eshou
               ld,app
                    are
                      ntly
                         ,ju
                           stt
                             rus
                               tth
                                 egov
                                    ernm
                                       entb
                                          eca
                                            use“
                                               theund
                                                    erly
                                                       ing

in
 form
    ation
        ,wh
          ichi
             scon
                tain
                   edinth
                        eFB
                          I302r
                              epo
                                rtso
                                   fin
                                     terv
                                        iew
                                          swi
                                            thth
                                               evi
                                                 ct
                                                  ims
                                                    ,wi
                                                      llb
                                                        e

p
rodu
   cedtoth
         ede
           fen
             sea
               s3500m
                    ate
                      ria
                        linadv
                             anc
                               eoft
                                  ria
                                    l.”R
                                       esp
                                         .at55fn
                                               .21
                                                 .

    A
    sdi
      scu
        sse
          dinh
             er Mo
                 tion
                    stoD
                       ism
                         issfo
                             rLa
                               cko
                                 fSp
                                   eci
                                     fic
                                       ity
                                         ,fo
                                           raB
                                             il
                                              lofP
                                                 art
                                                   icu
                                                     lar
                                                       s,

a
ndfo
   rPr
     etr
       ialD
          isc
            losu
               res
                 ,th
                   egov
                      ernm
                         ent
                           ’sf
                             ai
                              lur
                                etop
                                   rov
                                     idea
                                        dequ
                                           atein
                                               form
                                                  ationabou
                                                          tth
                                                            e




                                      1
        Case 1:20-cr-00330-AJN Document 209 Filed 04/16/21 Page 3 of 5




a
ll
 ega
   tion
      sinth
          eind
             ictm
                entc
                   ont
                     inu
                       estop
                           rejud
                               iceM
                                  s.M
                                    axw
                                      el
                                       l’sa
                                          bil
                                            itytoinv
                                                   est
                                                     iga
                                                       tea
                                                         nd

d
efe
  ndth
     ism
       att
         er.I
            tisfund
                  amen
                     ta
                      llyun
                          fai
                            rfo
                              rth
                                egov
                                   ernm
                                      enttow
                                           ithho
                                               ldb
                                                 asi
                                                   cin
                                                     form
                                                        ation

wh
 ilea
    tth
      esam
         etim
            ema
              kingr
                  epr
                    ese
                      ntat
                         ion
                           sabou
                               tth
                                 atin
                                    form
                                       ationtoth
                                               eCou
                                                  rtwh
                                                     en

c
onv
  eni
    ent
      .Th
        istyp
            eofs
               ele
                 ct
                  ived
                     isc
                       losu
                          rebyon
                               epa
                                 rtyinl
                                      it
                                       iga
                                         tioni
                                             sdi
                                               sfa
                                                 vor
                                                   ed.S
                                                      ee,

e
.g
 .,Un
    itedS
        tat
          esv
            .Nob
               les
                 ,422U
                     .S.225
                          ,(1975
                               );Un
                                  itedS
                                      tat
                                        esv
                                          .Bi
                                            lze
                                              rian
                                                 ,926F
                                                     .2d1285(
                                                            2d

C
ir
 .1991
     );Inr
         eGrandJu
                ryP
                  roc
                    eed
                      ing
                        s,219F
                             .3d175
                                  ,182–84(2
                                          dCi
                                            r.2000)
                                                  ;Gran
                                                      ite

Pa
 rtn
   ers
     ,L.P
        .v.B
           ear
             ,St
               earn
                  s&Co
                     .,In
                        c.
                         ,184F
                             .R.D
                                .49
                                  ,54(S
                                      .D.N
                                         .Y.1999
                                               );W
                                                 orth
                                                    ing
                                                      tonv
                                                         .

End
  ee,177F
        .R.D
           .113
              ,116–17(N
                      .D.N
                         .Y.1998
                               );P
                                 eckv
                                    .Un
                                      itedS
                                          tat
                                            es,514F
                                                  .Supp
                                                      .210
                                                         ,213

(S
 .D.N
    .Y.
      ),onr
          eargum
               ent,522F
                      .Supp
                          .245(S
                               .D.N
                                  .Y.1981
                                        );S
                                          tat
                                            eofN
                                               .D.e
                                                  xre
                                                    l.O
                                                      lsonv
                                                          .

And
  rus
    ,581F
        .2d177
             ,182(8
                  thC
                    ir
                     .197
                        8)(
                          sel
                            ect
                              ived
                                 isc
                                   losu
                                      ree
                                        xhib
                                           itedbyth
                                                  egov
                                                     ernm
                                                        entin

th
 isa
   ct
    ioni
       s“in
          tol
            era
              blea
                 sam
                   att
                     ero
                       fpo
                         lic
                           y”)
                             .

       I
       twou
          ldb
            ein
              eff
                ic
                 ien
                   tandaw
                        ast
                          eofjud
                               ic
                                ialr
                                   esou
                                      rce
                                        stocon
                                             tinu
                                                etol
                                                   it
                                                    iga
                                                      teth
                                                         isi
                                                           ssu
                                                             e

p
iec
  eme
    al
     . Mo
        reov
           er,un
               ti
                lMs
                  .Ma
                    xwe
                      llh
                        asc
                          omp
                            le
                             ter
                               elev
                                  antin
                                      form
                                         ation
                                             ,sh
                                               eca
                                                 nno
                                                   tpr
                                                     eci
                                                       sely

id
 ent
   ifyth
       emanyw
            itn
              ess
                esa
                  nddo
                     cum
                       ent
                         sth
                           ata
                             reun
                                ava
                                  il
                                   abl
                                     etoh
                                        era
                                          sar
                                            esu
                                              lto
                                                fth
                                                  epr
                                                    etr
                                                      ial

d
elay
   .

                               CONCLUS
                                     ION
       A
       cco
         rding
             ly,M
                s.M
                  axw
                    ellr
                       equ
                         est
                           sth
                             atth
                                eCou
                                   rtd
                                     efe
                                       rcon
                                          sid
                                            era
                                              tiono
                                                  fhe
                                                    r Mo
                                                       tionto

D
ism
  issCoun
        tsOn
           eTh
             roughS
                  ixo
                    fth
                      eSup
                         ers
                           edingI
                                ndi
                                  ctm
                                    entf
                                       orP
                                         re-
                                           Ind
                                             ictm
                                                entD
                                                   elayun
                                                        ti
                                                         l

a
fte
  rth
    egov
       ernm
          enth
             asp
               rodu
                  ceda
                     llo
                       fth
                         edi
                           scov
                              eryinth
                                    ism
                                      att
                                        er,in
                                            clud
                                               ing
                                                 ,bu
                                                   tno
                                                     tlim
                                                        it
                                                         ed

toanya
     ll
      ege
        dF.R
           .E.404
                (b)in
                    form
                       at
                        ion
                          ,al
                            lwi
                              tne
                                sss
                                  tat
                                    eme
                                      nts
                                        ,anda
                                            llBrad
                                                 yandG
                                                     igl
                                                       io

m
ate
  ria
    l.

       D
       ated
          :Ma
            rch15
                ,2021




                                      2
Case 1:20-cr-00330-AJN Document 209 Filed 04/16/21 Page 4 of 5




                            Respectfully submitted,


                            s/ Jeffrey S. Pagliuca
                            Jeffrey S. Pagliuca
                            Laura A. Menninger
                            HADDON, MORGAN & FOREMAN P.C.
                            150 East 10th Avenue
                            Denver, CO 80203
                            Phone: 303-831-7364

                            Christian R. Everdell
                            COHEN & GRESSER LLP
                            800 Third Avenue
                            New York, NY 10022
                            Phone: 212-957-7600

                            Bobbi C. Sternheim
                            Law Offices of Bobbi C. Sternheim
                            33 West 19th Street - 4th Floor
                            New York, NY 10011
                            Phone: 212-243-1100

                            Attorneys for Ghislaine Maxwell




                              3
       Case 1:20-cr-00330-AJN Document 209 Filed 04/16/21 Page 5 of 5




                            C
                            ert
                              if
                               ica
                                 teo
                                   fSe
                                     rvi
                                       ce
      Ih er
          ebyc e
               rt
                ifytha
                     tonM ar
                           c h15
                               ,2021,Is ervedbyem a
                                                  il
                                                   ,pursuan
                                                          tRule2(B)ofthe
Cour
   t’sindiv
          idualprac
                  tic
                    esincrimina
                              lcas
                                 es,theR e
                                         ply MemorandumofLawinSuppor
                                                                   to fMs.
Maxw el
      l’sMotiontoDi smi
                      ssCountsOneTh roug
                                       hSi xofth
                                               eSupers
                                                     edingInd
                                                            ictm
                                                               entfo
                                                                   rPr e-
Ind
  ictmentDelayuponth efol
                        lowing:

Ali
  son Moe
MaureneCom ey
AndrewRoh rbach
LaraPom e
        ra n
           tz
U.S.At
     torney’sOff
               i ce
                  ,SDNY
OneS a
     intAnd rew
              ’sP laza
NewY  o
      rk,NY10007
Ali
  son.moe@u sdo
              j.gov
Maurene
      .com ey@usdoj.gov
Andrew.Rohrbach@u sdoj
                     .gov
Lara
   .Pom e
        ra n
           tz@ usdoj
                   .gov


                                         s
                                         /Ch
                                           ris
                                             tianR
                                                 .Ev
                                                   erd
                                                     el
                                                      l




                                     4
